Citation Nr: 1242709	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  07-26 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for sinusitis, with characteristics of congestion and a deviated septum. 

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD). 

3.  Entitlement to service connection for a stomach disorder, to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to March 1961, and from June 1961 to May 1965. 

This matter is on appeal from a December 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which-in pertinent part, denied the benefits sought on appeal. 

The Board notes the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and there are in fact pertinent records that are not also in the paper claims file.  The Board notes further that all records in the Virtual claims file have in fact been reviewed and considered by the AMC/RO, as noted in the October 2012 supplemental statement of the case (SSOC).  Hence, the Board may also consider them without the necessity of a remand.  See 38 C.F.R. § 20.1304 (2012).  Nonetheless, any further development or adjudication of this matter should take into account this paperless claims file.

In February 2011, the Board remanded case to the Appeals Management Center (AMC) in Washington, DC, for additional development.  The AMC completed the additional development as directed on the PTSD claim, continued to deny it, and returned it to the Board for appellate review.

The claim was also developed on the matter of service connection for right ear hearing loss; a September 2012 rating action granted service connection and assigned a 20 percent rating for bilateral hearing loss effective from January 2006.  This is a substantial grant of the benefit sought; there has been no notice of disagreement filed with regard to the rating or effective date assigned and that matter is no longer in appellate status.  

The issues of entitlement to service connection for sinusitis and a stomach disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC in Washington, DC.


FINDINGS OF FACT

1.  The AMC/RO completed the development directed in the February 2011 Board remand with regard to the claim of service connection for a psychiatric disability, including PTSD.

2.  A psychiatric disability, including PTSD did not have its clinical onset in service and is not otherwise related to active duty.  


CONCLUSION OF LAW

A psychiatric disability, including PTSD, was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5103, 5103A, 5107(b) (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision appealed,  VA notified the Veteran in March 2006 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  See 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  While the letter was time-compliant, it was not fully content-compliant, as it did not inform the Veteran how disability ratings and effective dates are assigned in the event service connection is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board, however, finds the omission was not prejudicial.

First, prejudice is not presumed, and neither the Veteran nor his representative has asserted any specific prejudice as a result of the content error.  See Shinseki v. Sanders, 556 U.S. 396, 129 S. Ct. 1696, 173 L.Ed.2d 532 (2009).  Second, in the decision below, the Board denies the claim.  Hence, any issue related to assignment of an initial rating or effective date is rendered moot.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Therefore, VA substantially complied with the VCAA notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and his relevant identified private treatment records are in the claims file.  Neither the Veteran nor his representative asserts that there are additional records to be obtained.  In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  See id.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.
The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).


Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b) ; 38 C.F.R. § 3.304(f)(2) . 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3).  The provisions of 38 C.F.R. § 4.125(a)  require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

Analysis

In the instant case, the Veteran's claimed stressor does not relate to combat or fear of hostile enemy or terrorist action.  Service treatment records of June 1962 note the Veteran's complaints of inability to sleep after his involvement in a motor vehicle accident in which someone in the other vehicle was injured.  The Veteran reported hearing a man crying to get out.  A May 1964 entry notes the Veteran reported dizziness and headaches after standing.  The examiner noted the Veteran's symptoms were probably psychogenic.  The April 1965 Report Of Medical Examination For Separation reflects the Veteran's psychiatric area was assessed as normal.  The Veteran asserted in his claim that he still recalls the incident.

The Board remanded for a VA examination.  The March 2011 examination report reflects the examiner conducted a review of the claims file as part of the examination.  The examiner noted the Veteran had no prior in- or outpatient treatment for a mental disorder, and neither was the Veteran receiving current mental health treatment.  The Veteran reported a 1961 car accident where the other individual had his scalp partially removed.  The person did not die.  The Veteran reported he, the Veteran, was terribly upset.  Mental status examination revealed no abnormalities.  The Veteran denied any prior suicide attempts or then current suicide or homicide ideation at the examination.  The examiner noted the Veteran had no significant changes of note, but very mild, subclinical re-experiencing symptoms at times.  The examiner also noted the Veteran reported he worked on the railroad for two years.  During that employment, the train hit a car on the tracks and three young girls died.  The Veteran also worked as a cable television installer and, at the time of the examination, at a gas station.

On the basis of the examination, the examiner opined the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  The examiner noted the Veteran was exposed to a very mild in-service stressor.  The examiner noted that the post-service stressor of the train accident upset the Veteran so much that he abruptly quit his job.  He noted the Veteran's reports that he was nervous and tense around accidents.  The Veteran thought somewhat regularly but fairly infrequently about the in-service event, and more frequently about the train incident.  The examiner noted that, while the Veteran was uneasy around accidents, and he had mild symptoms of re-experiencing, the Veteran did not meet the criteria for a PTSD diagnosis.  He lacked most of the key symptoms, and the symptoms the Veteran reported were not significantly disruptive to his functioning.  Hence, the examiner entered "no diagnosis" in Axis I, which means the Veteran does not manifest an acquired mental disorder of any kind.

The Board finds the examiner provided a full explanation for his findings and opinion.  In addition to the absence of prior or current mental health-related treatment, the Board notes entries in the VA outpatient treatment records that note PTSD screening tests administered during the Veteran's medical visits were negative.  Thus, the Board is constrained to find the preponderance of the evidence is against the Veteran's claim, as there is no currently diagnosed disability.  38 C.F.R. §§ 3.303, 3.304(f).

The Board has considered the Veteran's assertions that he has psychiatric disability, and specifically PTSD related to stressors incurred in service.  While the Veteran is competent to describe his symptoms and stressors that occurred to him in service, he is not shown to have the medical expertise to diagnose psychiatric disability and the Board finds that diagnosing and identifying psychiatric disability requires medical expertise that the Veteran is not shown to possess.  His descriptions of stressors in service and symptoms were considered by the VA examiner and not thought to represent the presence of pathology that could be related to service.  

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Service connection for a psychiatric disability, including PTSD is denied.


REMAND

Sinusitis.  Among the development directed in connection with the Veteran's sinusitis claim, the February 2011 remand specifically directed that a computed tomography (CT) scan of the Veteran's sinuses be conducted, as prior VA examinations noted a definitive nexus opinion could not be rendered without one.  The December 2011 VA examination report reflects sinus x-rays were taken, but a CT scan was not conducted.  The Board notes the x-ray examination report noted the zygomatic arches were not well delineated.  The Board will again remand for a CT scan as previously directed.  See Stegall v. West, 11 Vet. App. 268 (1998).

Stomach.  The August 2011 stomach examination report reflects the examiner diagnosed gastroesophageal reflux disease (GERD), and advised he could not opine on any nexus with the Veteran's in-service symptoms without resort to speculation, because it was not clear the Veteran's in-service symptoms were due to "GERD or if it was an intestinal illness or something else."  Although the examiner noted he reviewed the service treatment records, he made no comments on the diagnostic tests conducted on the Veteran during his active service.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO will arrange an ENT examination of the Veteran.  Inform the examiner that a CT scan of the Veteran's sinuses must be conducted as part of the examination, as prior examinations noted a CT scan would be needed for an informed opinion.  The claims file and a copy of this remand must be provided for review by the examiner as part of the examination.  The examiner is asked to opine whether there is at least a 50-percent probability that any chronic sinus disorder is related to the Veteran's active service, to include his left zygoma fracture residuals?  If the answer is, No, is there at least a 50-percent probability that the left zygoma fracture residuals aggravates, that is chronically worsens, any diagnosed chronic sinus disorder?  If so, the examiner is asked to specify the permanent, measurable increase in severity of any chronic sinus disorder that is due to the service-connected left zygoma fracture residuals disability.

The examiner is asked to provide a full explanation of the bases for any opinion(s) rendered.

2.  Thereafter, send the claims file and a copy of this remand to a gastroenterologist.  Ask the examiner to advise if the Veteran has a chronic stomach disorder.  If so, ask the examiner to opine whether there is at least a 50-percent probability that any chronic gastrointestinal disorder, including GERD, is causally related to the in-service symptoms documented in the service treatment records.  The examiner is asked to provide a full explanation of the bases for any opinion rendered.

3.  After completion of all of the above, the AMC/RO should re-adjudicate the claims on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a SSOC on all claims on appeal.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include the applicable law and regulations considered pertinent to the issue on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


